Case: 12-40576       Document: 00512101598         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013
                                     No. 12-40576
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




HORTON AUTOMATICS,

                                                  Plaintiff-Appellee,

versus

THE INDUSTRIAL DIVISION OF
THE COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO;
LOCAL 86122,

                                                  Defendants-Appellants.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:11-CV-381




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       Horton Automatics (“Horton”) sued The Industrial Division of the Com-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40576     Document: 00512101598      Page: 2   Date Filed: 01/04/2013



                                  No. 12-40576

munication Workers of America, AFL-CIO, and Local 86122 (“the union”), seek-
ing to vacate an arbitration award. The district court granted summary judg-
ment to Horton, vacating the affirmative relief granted by the award. The union
appeals, and we affirm.


                                        I.
      Horton and the union were parties to a collective bargaining agreement
(“CBA”), Article 13 of which provided for arbitration of grievances concerning
discipline but limited the arbitrator’s role:
      In determining whether the Company had cause to impose the
      aggrieved disciplinary action, the Arbitrator shall be limited to
      deciding whether a published rule or regulation which formed the
      basis for the discipline was in fact reasonable and violated by the
      employee. . . . [A]ny departure or deviation by the arbitrator from
      the expressed terms, or requirements, set forth in this Article shall
      render the Arbitrators award null and void and of no effect.

The CBA granted Horton the exclusive right to “discharge employees for just
cause, subject to contractual provisions,” and removed seniority from any
employee “discharged for just cause subject to contractual provisions.”
      Ruben de la Garza, a Horton employee, operated a tapper, an electric drill
that scores threads into holes so that a bolt can later be fitted into the threaded
hole. Horton equipped the tapper with an adjustable guard, which employees
were required to have in place whenever the tapper was turned on. The tapper
had to be lubricated frequently either by using a spray bottle or by holding a
small container of lubricant under the tap so that the tap was submerged. The
latter method required the tapper to be turned off, because the operator had to
reach past the safety guard to put a hand near the tap.
      In 2010, Horton’s facilities maintenance manager asked de la Garza to
demonstrate how the tapper operated. De la Garza secured a piece of metal in


                                         2
    Case: 12-40576     Document: 00512101598      Page: 3   Date Filed: 01/04/2013



                                  No. 12-40576

the machine’s vice, reached past the guard, held a small cup of lubricant under
the tap, and turned on the machine. During a subsequent investigation, de la
Garza admitted that he had operated the tapper in that manner for about eight-
een months.
      For most work-rule violations, Horton had established a five-step process,
beginning with a documented reminder and culminating in an investigatory sus-
pension that could lead to termination. For more serious violations, such as a
“[s]afety violation that causes serious injury or could have caused serious
injury,” Horton could skip the warning steps. Horton determined that de la Gar-
za’s repeated unsafe operation of the tapper was a serious violation, so it decided
to skip a step, as it did whenever an employee tampered with or bypassed a
safety guard. Because de la Garza was already at step three, Horton skipped a
final written warning and discharged him.
      The union appealed the discharge to arbitration, and the parties agreed
to frame the issue as whether “the Employer ha[d] just cause to discharge Ruben
DeLaGarza . . . in accordance with the provisions of the [CBA]? If not, what is
the appropriate remedy?” The arbitrator found that the “serious injury” safety
rule was reasonable and that de la Garza had violated the rule.
      Nonetheless, the arbitrator found “that a question exists as to whether or
not [Horton] is applying discipline consistently to similarly situated employees.”
Although he acknowledged that Horton had consistently skipped a warning step
for guard violations, he noted that Horton did not always skip a step for other
serious safety violations. Because he was “not totally convinced” that Horton
should treat guard violations more seriously than other violations, he found that
Horton did not have just cause to terminate de la Garza, whom he reinstated.
      Horton asked the district court to vacate the arbitration award, arguing
that the arbitrator had exceeded his power as defined in the CBA. The Union
argued that the arbitrator was entrusted with interpreting the entire CBA,

                                        3
     Case: 12-40576       Document: 00512101598         Page: 4     Date Filed: 01/04/2013



                                       No. 12-40576

including “aspirational goals of harmonious relations between the company and
its employees” and the “just cause” references. The court granted Horton’s
motion for summary judgment and denied the Union’s motion because of the
“plain and unambiguous import” of the limitations contained in Article 13 of the
CBA. The court vacated “any affirmative relief awarded” to de la Garza in the
arbitration award.


                                             II.
       In a suit to vacate an arbitration award, we review a summary judgment
de novo. Weber Aircraft Inc. v. Gen. Warehousemen & Helpers Union Local 767,
253 F.3d 821, 824 (5th Cir. 2001). Judicial review of arbitration awards is
“extremely limited,” but judicial deference ends “where the arbitrator exceeds
the express limitations of his contractual mandate.”1


                                             III.
                                             A.
       “Arbitration is a matter of contract.” Rain CII Carbon, LLC v. ConocoPhil-
lips Co., 674 F.3d 469, 472 (5th Cir. 2012). If a contract sets forth a “limitation
on the authority of an arbitrator, we will vacate an award that ignores the limi-
tation.” Apache Bohai Corp. LDC v. Texaco China BV, 480 F.3d 397, 401 (5th
Cir. 2007). “[L]imitations must be plain and unambiguous and . . . we resolve all
doubts in favor of arbitration.” Id. at 404.
       The language of the CBA is plain and unambiguous. To determine
whether Horton had cause to discharge de la Garza, the arbitrator was expressly
limited to answering two questions: (1) whether the serious-injury rule was rea-


       1
        Delta Queen Steamboat Co. v. Dist. 2 Marine Eng’rs Beneficial Ass’n, AFL-CIO, 889
F.2d 599, 602 (5th Cir. 1989); see also 9 U.S.C. § 10(a)(4) (stating that a district court may
vacate award “where the arbitrators exceeded their powers”).

                                              4
     Case: 12-40576         Document: 00512101598           Page: 5     Date Filed: 01/04/2013



                                         No. 12-40576

sonable and (2) whether de la Garza violated the rule. Having answered both
questions in the affirmative, the arbitrator was bound by the CBA to decide that
Horton had cause. In asking and answering a third questionSSwhether Horton
had applied discipline consistently in similar situationsSSthe arbitrator exceeded
his authority under the CBA.
       The union does not argue that Article 13 allows an arbitrator, in deciding
whether Horton had cause, to consider more than whether the employee had vio-
lated a reasonable rule. Instead, the union maintains that Article 13’s “cause”
is meaningfully distinct from “just cause,” used elsewhere in the CBA and not
defined. The union contends that an arbitrator could rationally conclude that
cause and just cause are not the same thing and that some meaning should be
given to just cause beyond the two questions of Article 13.
       Furthermore, the union contends, the issue actually submitted by the par-
ties gave the arbitrator broad authority to determine just cause as defined by the
CBA as a whole, not just by Article 13. The union notes that an arbitrator’s
authority is granted both by the parties’ agreement to arbitrate and by their sub-
mission agreement.2
       The problem with the union’s position is that cause and just cause are syn-
onymous in the context of labor arbitration, despite the latter’s modifier.3 In
Container Products, Inc. v. United Steelworkers of America, 873 F.2d 818, 818-20
(5th Cir. 1989), for example, the contract required a showing of “proper cause,”
the parties submitted the issue of whether the company had “just cause,” and
the arbitrator found evidence of “cause” and implicitly of “just cause.” This court


       2
        See Piggly Wiggly Operators’ Warehouse, Inc. v. Piggly Wiggly Operators’ Warehouse
Indep. Truck Drivers Union, Local No. 1, 611 F.2d 580, 584 (5th Cir. 1980).
       3
         See ELKOURI & ELKOURI, HOW ARBITRATION WORKS 932 (6th ed. 2003) (“[I]t is common
to include the right to suspend and discharge for ‘just cause,’ ‘justifiable cause,’ ‘proper cause,’
‘obvious cause,’ or quite commonly simply for ‘cause.’ There is no significant difference
between these terms.”).

                                                 5
    Case: 12-40576     Document: 00512101598     Page: 6   Date Filed: 01/04/2013



                                  No. 12-40576

treated all three terms interchangeably and held that an implicit finding of “just
cause” bound the arbitrator under the contract. Id. at 820.
      There is no discrepancy, therefore, between Article 13’s cause and just
cause, as used elsewhere in the CBA. The arbitrator was not granted authority
by the modifier “just” to consider a broad range of issues. Similarly, the submit-
ted issue referred to just cause “in accordance with the provisions of the [CBA].”
Just cause was not defined in the CBA, but its synonym, cause, was—in Arti-
cle 13. Neither the CBA nor the submitted issue granted the arbitrator author-
ity to answer any question beyond the express limitations contained in Arti-
cle 13. The arbitrator’s decision to ask and answer an additional question, there-
fore, exceeded his authority under the CBA and must be vacated.


                                       B.
      The Union asserts that we ought to remand to the arbitrator for further
proceedings, should we decide to vacate the award. We disagree.
      In certain instances, remand for further arbitration proceedings is appro-
priate, and this court “must not foreclose further proceedings by settling the
merits according to [our] own judgment of the appropriate result, since this step
would improperly substitute a judicial determination for the arbitrator’s decision
that the parties bargained for in the [CBA].” United Paperworkers Int’l Union,
AFL-CIO v. Misco, Inc., 484 U.S. 29, 40 n.10 (1987). In this case, however, the
merits have already been decided, implicitly, by the arbitrator himself.
      Article 13 of the CBA prescribes that the arbitrator must determine
whether Horton had cause by deciding whether the rule in question was reason-
able and was actually violated by the disciplined employee. The arbitrator has
already found that Horton’s serious-injury rule was reasonable and that de la
Garza actually violated it. Because the CBA defines cause to exist where those
questions are answered affirmatively, and the arbitrator answered them affirm-

                                        6
     Case: 12-40576         Document: 00512101598            Page: 7     Date Filed: 01/04/2013



                                          No. 12-40576

atively, the arbitrator, implicitly, found that Horton had cause to discharge de la
Garza.4 Under the CBASSwhich limits the arbitrator to deciding whether Horton
had causeSSand under the submitted issueSSwhich asked the arbitrator to deter-
mine a proper remedy only if Horton lacked just causeSSthe arbitrator has noth-
ing more to do. There is therefore no reason to remand.
       The judgment, which vacates the arbitrator’s award with respect to any
affirmative relief to the union, is AFFIRMED.




       4
         See Am. Eagle Airlines, Inc. v. Air Line Pilots Ass’n, Int’l, 343 F.3d 401, 409 (5th Cir.
2003) (“In this circuit, we have long recognized that where an arbitrator implicitly finds that
just cause exists, it need not recite the operative phrase ‘just cause.’ . . . [I]mplicit findings of
just cause for termination warrant the same significance and carry the same force as explicit
findings.”") (internal citations omitted).

                                                 7